322 F.2d 820
Herbert CASSELMANN, Appellant,v.TUG CAPTAIN KELLY, Appellee.
No. 20085.
United States Court of Appeals Fifth Circuit.
September 24, 1963.

Harold J. Lamy, New Orleans, La., for appellant.
James B. Kemp, Jr., New Orleans, La., for appellee.
Before PHILLIPS,* CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
Appellant brought a libel against the Tug CAPTAIN KELLY alleging that his injury was a result of its unseaworthiness. Specifically, he claimed that a ladder should have been provided for use in transferring to the tow, and that the tug's crew was shorthanded.


2
The court below, sitting as judge of the law and trier of the facts, resolved the questions against appellant, finding that the Tug CAPTAIN KELLY was not unseaworthy and that the sole proximate cause of libellant's injury was his own gross negligence. We find that fact issues were raised and we do not find the court's findings to be clearly erroneous, nor its conclusions to be incorrect.1


3
The judgment of the court below is affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation


1
 A claim for maintenance and cure was settled by the parties pending consideration by this Court of the appeal